DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/28/2021 has been entered. The AFCP 2.0 request filed after the RCE on 2/26/2021 is not proper because it was not made in response to a final rejection as an RCE with the accompanying fee was already filed.
 
Response to Arguments
The amendment filed 1/28/2021 has been entered.

Applicant's amendments and arguments filed 11/30/20 have overcome previously rejected under 35 U.S.C. 103 as being unpatentable over Roddy (US 20110192594 A1), in view of Chatterji (US 20130233538 A1), further in view of Smith (US 20130292109 A1). 
required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way. “Housing” is defined as “something that covers or protects” (see e.g. https://www.merriam-webster.com/dictionary/housing). As previously articulated by the examiner, the doping taught by Smith of the thermal neutron tagging material broadly and reasonably reads on being incorporated into a housing or attached to the outer surface of the housing (disclosed by Roddy). For example, in having a dopant/coating would that not be an element which can be reasonably said to “cover or protect” i.e. be function as a housing; additionally and/or alternatively in coating the device of Roddy, including Roddy’s housing, would a coating not be “attached” to the housing? Applicant’s mere assertion that the examiner’s assertion is “an erroneous interpretation” is not persuasive. 	
Applicant additionally contends that the newly recited limitation is not taught by the references as modified. The examiner respectfully disagrees. The newly recited 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 13, 21-22, 24, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy (US 20110192594 A1), in view of Chatterji (US 20130233538 A1), further in view of Smith (US 20130292109 A1). 
Regarding claim 1, Roddy teaches a method comprising: 
introducing a treatment fluid comprising a traceable micro-electro-mechanical system into a wellbore (Para 0071 MEMS are mixed into cement and pumped through casing), wherein the traceable micro-electro-mechanical system comprises a micro-electro-mechanical system and a tagging material (Para 0058 “The MEMS sensor and RFID tag are preferably integrated into a single component (e.g., chip or substrate)”)
sensing one or more parameters in the wellbore with the traceable micro-electro- mechanical system (Para 0055, MEMS system is used to sense parameters such as pH, temperature, and moisture content).
While Roddy teaches a tagging material (Para 0058), Roddy is silent on wherein the tagging material comprises at least one thermal neutron absorbing material.
Chatterji teaches a tagging material comprising at least one thermal neutron absorbing material (Para 0058 Tagging materials comprise materials that are thermal neutron absorbing materials such as boron carbide).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Roddy by additionally using the tagging material comprise at least one thermal neutron absorbing material and the methods/systems associated with detecting that material as disclosed by Chatterji because it would provide an additional means for detecting and evaluating annular fluid state, in the event of failure of one detection means. Chatterji specifically notes that a “variety” of tagging materials may be used in combination with the thermal neutron absorbing material (Para 0058).
Roddy, as modified by Chatterji, teaches running a neutron log in the wellbore to detect a location of the traceable micro- electro-mechanical system in the wellbore based on response of the tagging material to the neutron log (Para 0042, Fig 1, of Roddy 106/108 data interrogator/log is run into the wellbore to determine location of MEMS sensor 112; Para 0056-0058, claim 2, claim 20 of Chatterji, the log run to detect the thermal neutron material is a neutron log and is used to detect the location of a cement or spacer fluid as a neutron log is responsive/detects the thermal neutron tagging material. Thus the use of the neutron log is “based on” the fact that it detects the tagging material.)
using the location of the traceable micro-electro-mechanical system once it is logged in conjunction with data later provided by the traceable micro-electro-mechanical system with respect to wellbore conditions (Para 0042 of Roddy, “The data may be used locally or remotely from the tool to calculate the location of each data sensor and correlate the measured parameter(s) to such locations to evaluate sealant performance.”).
While Roddy teaches his MEMS has a housing (Para 0243) and the RFID is integrated with the MEMS (Para 0058) Roddy, as modified, is silent on Roddy, as modified, is silent on the tagging material incorporated into a housing thereof, or attached to an outer surface of the housing thereof.
Smith teaches the tagging material incorporated into a housing thereof, or attached to an outer surface of the housing thereof (Para 0043 the substrate is “doped with the thermal neutron absorbing material”. “Dope” is defined as “Smear or cover with varnish or other thick liquid”, see definition previously provided. In covering/coating a substrate the dopant itself is external to the device and thus can be broadly construed as either constituting the housing itself or being attached to the outer surface of the housing).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Roddy as 
Regarding claim 2, Roddy as presently modified by Smith teaches the tagging material is attached to the outer surface of the housing thereof (Para 0043 of Smith the substrate is “doped with the thermal neutron absorbing material”. “Dope” is defined as “Smear or cover with varnish or other thick liquid”, see definition previously provided. In covering/coating a substrate the dopant itself is external to the device and thus can be broadly construed as being attached to the outer surface of the housing).
While Chatterji teaches his “Thermal neutron absorbing materials may comprise any element which has a thermal neutron absorbing capability” (Para 0058 of Chatterji), Roddy, as modified, is silent on wherein the at least one thermal neutron absorbing material is selected from the group consisting of gadolinium, iridium, boron nitride, boric acid, zinc borate, borax, gadolinium oxide, gadolinium acetate, gadolinium concentrated glass, and any combination thereof.
	Smith teaches the at least one thermal neutron absorbing material is selected from the group consisting of gadolinium, iridium, boron nitride, boric acid, zinc borate, borax, gadolinium oxide, gadolinium acetate, gadolinium concentrated glass, and any combination thereof (Para 0044, the material is gadolinium).

Regarding claim 3 Roddy, as modified by Chatterji, further teaches wherein the at least one thermal neutron absorbing material selected from the group consisting of cadmium, boron, gadolinium, iridium, boron carbide, boron nitride, boric acid, boron concentrated glass, zinc borate, borax, gadolinium oxide, gadolinium acetate, gadolinium concentrated glass, and any combination thereof (Para 0058 of Chatterji, tagging materials comprise materials that are thermal neutron absorbing materials such as boron carbide). 

Regarding claim 5, Roddy further teaches wherein the traceable micro-electro-mechanical system is 3 mm2 or smaller (Para 0062, MEMS are ultra-small e.g. 3mm2).

Regarding claim 6, Roddy further teaches wherein the traceable micro-electro-mechanical system is present in the treatment fluid in an amount of 0.01 weight percent to 5 weight percent (Para 0062 the MEMS may be present in the wellbore composition in an amount of from about 0.01 to about 5 weight percent.).

(Abstract, MEMS are placed in at least a portion of spacer fluid).

Regarding claim 8, Roddy further teaches wherein the treatment fluid further comprises a hydraulic cement and water, and wherein the method further comprises allowing the treatment fluid to set in the wellbore (Para 0042, Para 0045, and Para 0046 sealant used is a hydraulic cement that sets and hardens with water).

Regarding claim 9, Roddy further teaches wherein the treatment fluid is used in primary cementing (Para 0045, cement is used for primary cementing operations).

Regarding claim 10, Roddy further teaches wherein the introducing comprises pumping the treatment fluid through a casing and into a wellbore annulus (Para 0071 MEMS are mixed into cement and pumped through casing into the annulus).

Regarding claim 13, Roddy further teaches further comprising determining a top of cement based at least on the determined position of the traceable micro-electro-mechanical system (Para 0085-0086, actual measured conditions obtained via sealant compositions comprising MEMS sensors, Para 0086 top of sealant is a well input measurable. Para 0045, 0071 sealant is cement).

(Para 0058 antenna on the MEMS both senses the parameters and “transmitting same via the RFID antenna”), wherein the one or more parameters are selected from the group consisting of a temperature, a pH, moisture content, ion concentration, and combinations thereof sensing one or more parameters in the wellbore with the traceable micro-electro- mechanical system (Para 0055, MEMS system is used to sense parameters such as pH, temperature, and moisture content).  

Regarding claim 22, Roddy teaches a method comprising: 
introducing a cement composition into a wellbore, wherein the cement composition comprises a cement, water, and a traceable micro-electro-mechanical system (Para 0071 MEMS are mixed into cement and pumped through casing; Para 0041 cement slurry is comprised of aqueous solution such as water), wherein the traceable micro-electro-mechanical system comprises a micro-electro- mechanical system and a tagging material (Para 0058 “The MEMS sensor and RFID tag […]”); 
allowing the cement composition to set in a wellbore annulus (Para 0071, pumping is terminated and the cement is allowed to set); 
sensing one or more parameters in the wellbore with the traceable micro-electro- mechanical system (Para 0055, MEMS “sense well cement characteristic data such as stress, strain, or combinations thereof”).

Chatterji teaches a tagging material comprising at least one thermal neutron absorbing material (Para 0058 Tagging materials comprise materials that are thermal neutron absorbing materials such as boron carbide).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Roddy by additionally using the tagging material comprise at least one thermal neutron absorbing material and the methods/systems associated with detecting that material as disclosed by Chatterji because it would provide an additional means for detecting and evaluating annular fluid state, in the event of failure of one detection means. Chatterji specifically notes that a “variety” of tagging materials may be used in combination with the thermal neutron absorbing material (Para 0058).
Roddy, as modified by Chatterji, teaches running a neutron log in the wellbore to detect a location of the traceable micro- electro-mechanical system in the wellbore based on response of the thermal neutron absorbing material to the neutron log (Para 0042, Fig 1, of Roddy 106/108 data interrogator/log is run into the wellbore to determine location of MEMS sensor 112; Para 0056-0058, claim 2, claim 20 of Chatterji, the log run to detect the thermal neutron material is a neutron log and is used to detect the location of a cement or spacer fluid as a neutron log is responsive/detects the thermal neutron tagging material. Thus the use of the neutron log is “based on” the fact that it detects the tagging material.)
(Para 0042 of Roddy, “The data may be used locally or remotely from the tool to calculate the location of each data sensor and correlate the measured parameter(s) to such locations to evaluate sealant performance.”).
While Roddy teaches his MEMS has a housing (Para 0243) and the RFID is integrated with the MEMS (Para 0058) Roddy, as modified, is silent on Roddy, as modified, is silent on the tagging material incorporated into a housing thereof, or attached to an outer surface of the housing thereof.
Smith teaches the tagging material incorporated into a housing thereof, or attached to an outer surface of the housing thereof (Para 0043 the substrate is “doped with the thermal neutron absorbing material”. “Dope” is defined as “Smear or cover with varnish or other thick liquid”, see definition previously provided. In covering/coating a substrate the dopant itself is external to the device and thus can be broadly construed as either constituting the housing itself or being attached to the outer surface of the housing).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Roddy as modified by having the tagging material incorporated into a housing thereof, or attached to an outer surface of the housing thereof as disclosed by Smith because Smith discloses a means for physically providing a substrate with the tagging material and 

Regarding claim 23, Roddy as presently modified by Smith teaches the tagging material is attached to the outer surface of the housing thereof (Para 0043 of Smith the substrate is “doped with the thermal neutron absorbing material”. “Dope” is defined as “Smear or cover with varnish or other thick liquid”, see definition previously provided. In covering/coating a substrate the dopant itself is external to the device and thus can be broadly construed as being attached to the outer surface of the housing).
While Chatterji teaches his “Thermal neutron absorbing materials may comprise any element which has a thermal neutron absorbing capability” (Para 0058 of Chatterji), Roddy, as modified, is silent on wherein the at least one thermal neutron absorbing material is selected from the group consisting of gadolinium, iridium, boron nitride, boric acid, zinc borate, borax, gadolinium oxide, gadolinium acetate, gadolinium concentrated glass, and any combination thereof.
	Smith teaches the at least one thermal neutron absorbing material is selected from the group consisting of gadolinium, iridium, boron nitride, boric acid, zinc borate, borax, gadolinium oxide, gadolinium acetate, gadolinium concentrated glass, and any combination thereof (Para 0044, the material is gadolinium).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Roddy, as modified, by having the material comprising gadolinium as disclosed by Smith 
Regarding claim 24, Roddy, as modified by Chatterji, further teaches wherein the tagging material comprises at least one thermal neutron absorbing material selected from the group consisting of cadmium, boron, gadolinium, iridium, boron carbide, boron nitride, boric acid, boron concentrated glass, zinc borate, borax, gadolinium oxide, gadolinium acetate, gadolinium concentrated glass, and any combination thereof (Para 0058 of Chatterji, tagging materials comprise materials that are thermal neutron absorbing materials such as boron carbide).  

Regarding claim 25, Roddy further teaches wherein the tagging material is embedded within the micro-electro-mechanical system, incorporated into a housing of the micro-electro-mechanical system, or attached to an outer surface of the housing of the micro-electro-mechanical system (Para 0058, the tags are integrated into a single component with MEMS).  

Regarding claim 26, Roddy further teaches wherein the traceable micro-electro- mechanical system is 3 mm2 or smaller (Para 0062, MEMS are ultra-small e.g. 3mm2), and wherein the traceable micro-electro-mechanical system is present in the cement composition in an amount of 0.01 weight percent to 5 weight percent (Para 0062 the MEMS may be present in the wellbore composition in an amount of from about 0.01 to about 5 weight percent.), and wherein the introducing comprises (Para 0071 MEMS are mixed into cement and pumped through casing into the annulus).  

Regarding claim 27, Roddy further teaches determining a top of cement based at least on the determined position of the traceable micro-electro-mechanical system (Para 0085-0086, actual measured conditions obtained via sealant compositions comprising MEMS sensors, Para 0086 top of sealant is a well input measurable. Para 0045, 0071 sealant is cement).  

Regarding claim 28, Roddy further teaches, wherein the one or more parameters comprise at least one cement characteristic selected from the group consisting of stress, strain, and combinations thereof (Para 0055, MEMS “sense well cement characteristic data such as stress, strain, or combinations thereof”).  

Regarding claim 29, Roddy further teaches transmitting the one or more parameters from the traceable micro-electro-mechanical system with an antenna on the traceable micro-electro- mechanical (Para 0058 antenna on the MEMS both senses the parameters and “transmitting same via the RFID antenna”).

Regarding claim 30 and 31, while Roddy teaches his MEMS has a housing (Para 0243) and the RFID is integrated with the MEMS (Para 0058) Roddy, as modified, is silent on wherein the housing is formed at least partially from the tagging material.
(Para 0043 the substrate is “doped with the thermal neutron absorbing material”. “Dope” is defined as “Smear or cover with varnish or other thick liquid”, see definition provided. In covering/coating a substrate the dopant itself is external to the device and thus can be broadly construed as “at least partially” forming the housing in at least one of two way: first in covering the substrate, the dopant can be said to “house” the elements it coats and second, the housing which is taught by Roddy can be broadly construed as being inclusive of the dopant covering).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Roddy as modified by having the housing formed at least partially from the tagging material as disclosed by Smith because Smith discloses a means for physically providing a substrate with the tagging material and doping the tagging material would be a known means of coupling the tagging material to a substrate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676